People v Matos (2019 NY Slip Op 00068)





People v Matos


2019 NY Slip Op 00068


Decided on January 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Mazzarelli, Webber, JJ.


5147/10 8035 8034

[*1]The People of the State of New York, Respondent,
vAlexis Matos, Jr., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Steven J. Miraglia of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Thomas Farber, J.), entered on or about December 17, 2015, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
To the extent defendant is arguing that the court erred in assessing 15 points under the risk factor for refusing or being expelled from treatment, that claim is academic because, even if those points were subtracted, defendant would remain a level three offender (see People v Corn, 128 AD3d 436, 437 [1st Dept 2015]). In any event, the assessment was supported by clear and convincing evidence, because the record shows that defendant was expelled from treatment as a result of his own conduct. 	Furthermore, regardless of whether defendant's correct point score is 140 or 125, we find no basis for a downward departure (see People v Gillotti, 23 NY3d 841, 861 [2014]). The underlying crime was committed against a 13-year-old victim at a time when defendant was 23 years old (see People v Mendoza, 123 AD3d 417 [1st Dept 2014], lv denied 24 NY3d 915 [2015]), and defendant's sexual misconduct while incarcerated demonstrated a risk of sexual recidivism.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2019
CLERK